Judgment, Supreme Court, Bronx County (Denis Boyle, J., at suppression hearing; Lawrence Bernstein, J., at jury trial and sentence), rendered September 16, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s argument addressed to the sufficiency of the proof of the circumstances of his detention is similar to an argument rejected by this Court on codefendant Edgardo Rodriguez’s appeal (People v Rodriguez, 271 AD2d 350), and there is no reason to reach a differept result here. We have considered and rejected defendant’s remaining arguments concerning the suppression issue.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Bennette, 56 NY2d 142, 147). Concur — Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.